DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, 8, 9, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3, 4, 8, 9, and 12 are indefinite due to the recitation “more than about .5 inches” as a measure of distance of the free end from the mouth opening or as a measure of distance of the first magnet or first portion from the mouth opening.  The term “about” is a term of degree, or an approximating term, which modifies the .5 inches value to include values less than .5 inches, values of .5 inches, and values greater than .5 inches such that the scope of “more than about .5 inches” is unclear and therefore the range of values encompassed by “more than about .5 inches” is unclear. The specification doesn’t provide a standard for interpreting the “more than about” phrase such that this limitation is considered as met by prior art disclosing values of less than .5 inches as well a value of .5 inches and greater than .5 inches. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the 

 				Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  line 8 should be revised to reflect the intended function of the opening as follows: “the opening configured to provide access to the mouth when uncovered”.  Claim 7 recites “the flap comprises a free end” and this limitation is redundant in that claim 3 recites this limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eldibany (U.S. 2021/0368874) in view of Malady, Jr. (Malady, U.S. 2021/0329993).  Eldibany discloses the invention substantially as claimed. Eldibany teaches a face mask 1 to be worn by a wearer for reducing exposure to a respiratory illness which allows eating or drinking (par.24 “the protective face mask 1 is made of a durable and washable material. The material may be a breathable material having a high filtration rate. Further, in an embodiment, the protective face mask 1 is made of a material which substantially prevents the passage of bacteria, viruses, dust or other items from the front surface 4 to the back surface 5 of the mask 1”), the mask having a shape to cover a lower portion of the wearer’s face including at least a portion of the wearer’s nose, a mouth opening 35 through the face mask for the mouth of the wearer, a flap 40 for selectively covering the opening 35 and one or more straps (not labelled but shown in all Figures) for holding the mask 1 on the wearer’s face and the opening 35 over the wearer’s mouth, the opening 35 when uncovered providing access to the mouth (Fig.1 and par.23 “The removable mouth panel is suitable for allowing quick access to the user’s mouth to, for example, eat and/or drink without needing to remove the entire body of the mask.). The face mask 1 comprises a first clasp (magnetic strip as in par.26) for securing the flap 40 over the opening, and a first portion 42 of the first clasp (magnetic strip as in par.26) attached to the mask on a first side of the mask 1 selected from the left side or the right side and a second portion 50 of the first clasp attached to the flap. For claim 10, Eldibany teaches a method of reducing exposure to a respiratory illness while eating or drinking (par.23 “The removable mouth panel is suitable for allowing quick access to the user’s mouth . 

    PNG
    media_image1.png
    1036
    889
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1036
    889
    media_image2.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732